Title: To James Madison from James Monroe, 8 June 1803
From: Monroe, James
To: Madison, James



No. 7.
Sir
Paris. June 8th. 1803.
Since my letter of yesterday I have had an interesting communication with the minister of foreign affairs. Our letter had been restored to Mr. Livingston by Mr. Marbois in a casual interview who also shewed him the order to Mr. Pichon which was substituted to it. To see that order and receive one to him for the surrender of the country to the United States I called yesterday evening by appointment on the minister where I found Mr. Marbois also. They had expected Mr. Livingston and myself together but on my observing that we had not so understood it he having already seen the paper the minister read the order to me and asked how I liked it. I replied that it was not for us to say it being the act of his government only but says he comparatively which do you prefer this mode of proceeding or the other I replied this without doubt he said it was on the idea it would be more agreeable to us and our government that it was adopted since suppressing our letters it became as it ought to be entirely the act of government and in his opinion strictly a justifiable one the consul having a right to annex a condition to the ratification in the spirit of the treaty at any time before the exchange. I told him that having discussed the subject already I had only to repeat that I preferred much this mode to the other he added that he hoped no difficulty would take place hereafter that we had sufficient time to perform what we had stipulated and that he sincerely wished we might do it in due time as his government and himself had much at heart the future harmony of the two nations. I replied that similar sentiments animated the government of the United States that I was persuaded the treaties would be ratified that even before the creation of the stock I was confident that the president far from delaying the payment of what was stipulated would if his power after the ratification promote aids which might be useful to them in the United States to evince his desire of a prompt execution of the treaty that on our part and on our own responsibility if it was desired we would prevail on the house of Baring and Hope to advance the first payment that is six millions of livres before we heard from our government in confidence that our conduct would be approved. I told him I thought my colleague would unite in this sentiment he expressed himself highly gratified with the communication which he considered as a strong proof of the friendship of the government of the United States for the nation and government of France declared that as it was made after every thing was concluded it was the more honorable to us and would affect in a greater degree the sensibility of the first consul to whom he would make it known tho he knew that he would accept nothing but as it became due in strict conformity to the treaties. I should deem it fortunate for the United States if this payment was made as being an act of liberality on our part and in the degree a prompt execution of the treaty it would bind this government more completely to the execution of it on its part. I am happy however that the offer was refused since while it cannot fail to produce a good effect it avoids all responsibility on our part or that of the president tho indeed in the payment here the responsibility would be entirely on us it is proper to inform you that the treaty and conventions bear date from the period when they were agreed on the thirtieth of April but as it required time to reduce them to writing the treaty was signed on the second of May and the convention concerning the claims of our citizens the ninth or tenth which will explain why they were not sooner dispatched from Paris. I am Sir with great respect & esteem your obt. servant
Jas. Monroe
  

   
   RC, two copies (DNA: RG 59, DD, France, vol. 8A); letterbook copy (DLC: Monroe Papers). Both RCs in a clerk’s hand, signed by Monroe. Italicized words are those encoded by a clerk and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:352 n. 1). First RC docketed by Wagner as received 22 Aug.; decoded interlinearly by JM. Second RC docketed by Wagner as received 29 Aug.; decoded interlinearly.



   
   For the letters exchanged between Barbé-Marbois and the U.S. ministers, see Livingston and Monroe to JM, 7 June 1803, and n. 2.



   
   Monroe probably referred to the instructions given to Pichon for the exchange of ratifications (see Denis Decrès to Pichon, 6 June 1803 [NHi: Livingston Papers]).



   
   This word was omitted by the encoding clerk and is supplied here from the letterbook copy.



   
   Miscoded “thing was.”



   
   “Required time” was not encoded by the clerk but was supplied by JM in brackets in the left margin. The letterbook copy has “took time” here.


